DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-3, 6, 7, 9-12, 27, 29, 32, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosg et al. (USP 6,641,140 hereinafter “Bosg”). Please refer to the annotated figure 2 of Bosg below:

    PNG
    media_image1.png
    444
    503
    media_image1.png
    Greyscale

In regards to claim 1, Bosg discloses a swivel joint, comprising: 
a tubular first member (31) having a first longitudinal axis, a connection end, and an external face (F) formed at the connection end of the first member; and 
a tubular second member (30) having a first longitudinal axis, a connection end, and a recessed internal face (F) within the connection end and extending normal to the first 
in which the first and second members are relatively rotatable; 
a seal (38) positioned within an annular groove (39) that is formed in the first member, the groove situated in an axially spaced relationship to the face of the first member; 
in which the seal is the primary seal within the swivel joint; and 
in which no seal contacts either of the faces of the first and second members (it is noted that while an element is shown in fig. 2 as contacting the end face of the first member, it is not labeled or mentioned in the specification); 
a hole (first hole 37) formed in the connection end of the second member, the hole sized to receive a plurality of bearings, and 
a weep hole (second hole 37) formed in the connection end of the second member;
in which the weep hole interconnects an internal surface and an opposed external surface of the connection end and is in an axially spaced relationship with the hole and the groove (shown in annotated fig.).
In regards to claim 2, Bosg further discloses the groove is characterized by a pair of parallel side walls joined by a base (shown in annotated fig.).
In regards to claim 3, Bosg further discloses a second annular groove (other groove 39) formed in the first member, in which the second groove is situated in an axially spaced relationship to the face of the first member.
In regards to claim 6, Bosg further discloses a plurality of annular bearing races (grooves that have bearings 36) formed on the internal surface of the connection end of the second member and an external surface of the connection end of the first member.
In regards to claim 7, Bosg further discloses a plurality of bearings (36) contained within the bearing races.
In regards to claim 9, Bosg further discloses the face of the first member and the face of the second member are in contact with one another (shown in annotated fig.).
In regards to claim 10, Bosg further discloses the seal is a rotary seal (the seal is used in a rotary connection).
In regards to claim 11, Bosg further discloses the first member defines a wall thickness having a wall thickness failure mode, wherein the seal is configured to withstand wear until after the wall thickness of the first member is at the wall thickness failure mode (fig. 2 shows this capability).
In regards to claim 12, Bosg further discloses the tubular first member further comprises a body section having a first wall thickness, and in which the external face of the first member has a second wall thickness, in which the first wall thickness will reach its wall thickness failure mode before the second wall thickness reaches its failure mode.
In regards to claim 27, Bosg further discloses a second seal (38) positioned within the second annular groove, in which the seal is the secondary seal within the swivel joint.
In regards to claim 29, Bosg further discloses the weep hole is positioned between the seal and the plurality of annular bearing races (shown in fig. 2).
In regards to claim 32, Bosg further discloses a plug (37) installed within the hole.
In regards to claim 33, Bosg further discloses the weep hole is positioned intermediate the hole and the groove (shown in fig. 2).


Claim Rejections - 35 USC § 103
Claims 8, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable Bosg as applied to claims 1-3, 6, 7, 9-12, 27, 29, 32, and 33 above.
In regards to claim 8, While Bosg does not expressly disclose the seal being configured to withstand hydraulic pressure up to 22,500 psi, the pressure requirements of the seal may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Bosg to have a seal being configured to withstand hydraulic pressure up to 22,500 psi, as the pressure requirements of the seal may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claims 30 and 31, Bosg discloses the swivel joint of claim 1 and a fluid within the swivel joint.
While Bosg does not expressly disclose the fluid being a hydraulic fracturing fluid having a pressure of 5000 psi; the fluid the swivel joint is used with may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to use the swivel joint of Bosg with hydraulic fracturing fluid in order to allow the swivel joint to be used in oil and gas operations, as the fluid may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679  
01/20/2021